DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannon 8,435,617. As to claim 1, Hannon discloses a seam structure of protective clothing that is capable of being formed quickly and has high sealing performance comprising a first cloth 5 (col. 6, line 1) including a first side surface and a second side surface opposite to each other, a second cloth 7 welded to the first cloth and including a first surface and a second surface opposite to each other, wherein the first surface is abutted against and welded to the first side surface to form a first welding portion as shown in Figs. 1A-F. Hannon also discloses a sealing cloth, i.e. reinforcement 5, (the sentence bridging cols. 4 and 5), including a first sealing section and a third sealing section, wherein the first sealing section is abutted against and welded to the second side surface of the first cloth to form a second welding portion, and the third sealing section is abutted against and welded to the second surface of the second cloth to form a fourth welding portion (col. 5, lines 40-43 and Figs. 1B-E). 
As to claim 2, Hannon discloses that his reinforcement 5 may be a thermoplastic material that softens when heated and is welded to the underlying panels (col. 5, lines 40-43). This method will inherently result in the top surfaces 14 of the underlying panels in Hannon being welded to the reinforcement tape 5 and as such meets the instant claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783